DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soltis et al. (U.S. Patent Publication No. 2018/0178006 A1). Soltis et al. is cited in the IDS. 
Regarding claim 1, Soltis et al. discloses a system, comprising: a leadless pacemaker (10) including a housing (12) having a proximal end (proximal end of 12); and a guide catheter (300) including an attachment feature (306) of a catheter shaft (302), wherein the attachment feature (306) is configured to selectively adhere (via vacuum, Paragraph 0094) to the housing (12) of the leadless pacemaker (10) via a negative pressure (vacuum, Paragraph 0094) between the proximal end (proximal end of 12) of the housing (12) and an opposing surface (interior surface of 306 that contacts 32, Fig. 7) of the attachment feature (306). (Fig. 7, Paragraphs 0089-0094). 
Regarding claim 2, Soltis et al. discloses the system of claim 1 further comprising a source of the negative pressure (vacuum source, Paragraph 0094) in fluid communication (via lumen 308, Fig. 7) with the attachment feature (306). (Fig. 7, Paragraph 0094). 
Regarding claim 3, Soltis et al. discloses the system of claim 2, wherein the source of the negative pressure (vacuum source, Paragraph 0094) includes a vacuum pump or a vacuum chamber (308) attached (Fig. 7) or attachable with the guide catheter (300). (Fig. 7, Paragraph 0094).
Regarding claim 8, Soltis et al. discloses the system of claim 1, wherein the attachment feature (306) includes a cupular chamber (interior chamber of 306, Fig. 7) including the opposing surface 
Regarding claim 9, Soltis et al. discloses the system of claim 8, wherein the surface contour (contour of interior surface of 306 that contacts 32, Fig. 7) of the cupular chamber (interior chamber of 306, Fig. 7) is at least one of semi-spherical, cylindrical, or conical (Fig. 7). (Fig. 7).
Regarding claim 10, Soltis et al. discloses the system of claim 1, wherein the attachment feature includes a cupular chamber (interior chamber of 306, Fig. 7) having a shallow (Fig. 7) concave surface (interior concave surface of 306, Fig. 7) funneling to a suction lumen (308) of the catheter shaft (302) that daylights in (Fig. 7) the cupular chamber (interior chamber of 306, Fig. 7) at a center (Fig. 7) of the cupular chamber (interior chamber of 306, Fig. 7). (Fig. 7, Paragraphs 0090-0091).
Regarding claim 11, Soltis et al. discloses the system of claim 10, wherein the shallow (Fig. 7) concave surface (interior concave surface of 306, Fig. 7) of the cupular chamber (interior chamber of 306, Fig. 7) pancakes (Fig. 7) or flattens out to adhere via the negative pressure (vacuum, Paragraph 0094) to the housing (12) of the leadless pacemaker (10). (Fig. 7, Paragraph 0094).
Regarding claim 13, Soltis et al. discloses the system of claim 1, wherein the attachment feature (306) includes a concave (Fig. 7) flange (interior of 306). (Fig. 7, Paragraph 0094).
Regarding claim 14, Soltis et al. discloses the system of claim 1, wherein the attachment feature (306) is formed of a polymeric material (Paragraph 0110). (Paragraphs 0090 and 0110). 
Regarding claim 15, Soltis et al. discloses the system of claim 1, wherein the negative pressure (vacuum, Paragraph 0094) between the attachment feature (306) and the housing (12) is sufficient to transfer an implantation torque from (Paragraphs 0090 and 0094) the catheter shaft (302) to the leadless pacemaker (10). (Fig. 7, Paragraphs 0090 and 0094).
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soltis et al. (U.S. Patent Publication No. 2018/0178006 A1) in view of Datta (U.S. Patent No. 9,511,219 B1). Soltis et al. and Datta are cited in the IDS.
Regarding claims 4-6, Soltis et al. discloses the system of claim 2 as seen above. 
However, Soltis et al. fails to disclose (Claim 4) wherein the source of the negative pressure includes a negative pressure inducing assembly on, or attachable with, the guide catheter; (Claim 5) wherein the negative pressure inducing assembly includes a chamber and a member displaceable within the chamber to change a volume of the chamber, wherein displacing the member to increase the volume of the chamber results in the negative pressure being communicated to the attachment feature; (Claim 6) wherein the negative pressure inducing assembly includes a syringe.
Datta teaches a similar device in the same field of endeavor (Claim 4) wherein the source of the negative pressure (vacuum) includes a negative pressure inducing assembly (syringe) on, or attachable with (Column 6 Lines 28-38 and Column 9 Lines 20-25), the guide catheter (1); (Claim 5) wherein the negative pressure inducing assembly (syringe) includes a chamber (syringe body) and a member displaceable (plunger) within the chamber (syringe body) to change a volume (Column 6 Lines 28-38 and Column 9 Lines 20-25) of the chamber (syringe body), wherein displacing the member (plunger) to increase the volume (Column 6 Lines 28-38 and Column 9 Lines 20-25) of the chamber (syringe body) results in the negative pressure (vacuum) being communicated to the attachment feature (12); (Claim 6) wherein the negative pressure (vacuum) inducing assembly (syringe) includes a syringe (syringe, Column 6 Lines 28-38 and Column 9 Lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Soltis et al. to incorporate the syringe teachings of Datta. Especially since Soltis et al. is silent with regards to the structure producing the vacuum. The motivation for the . 
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that teaches a system for leadless pacing using negative pressure that includes the combination of recited limitations in claims 7 and 11. The art alone or in combination did not teach wherein (Claim 7) wherein the attachment feature is configured to be mechanically, hydraulically, or pneumatically deflected such that deflection of the attachment feature modifies an attachment feature volume, and a decrease in the attachment feature volume causes the attachment feature to adhere to the housing of the leadless pacemaker; (Claim 12) wherein the attachment feature and the lead less pacemaker have similar, but opposite, concave surface contours, and when the attachment feature adheres to the housing, the opposing surface of the attachment feature goes from having a concave contour to a convex contour to extend along and substantially contact the concave surface contour of the housing. The closest prior art of record Soltis et al. fails to disclose the above limitations and would not be obvious to modify because the attachment feature is structurally incapable of deflection and disclosed as being integrally formed with the catheter body, and the opposing surface of the attachment feature is fixed to a concave contour. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771